Citation Nr: 0614230	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-15 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
post-operative subdural hematoma with benign positional 
vertigo and bilateral upper quadrant scotoma, currently 
evaluated as 10 percent disabling.

2.  Entitlement to increased rating for pulmonary 
tuberculosis, currently evaluated as 30 percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for right hemiparesis secondary to a post-operative subdural 
hematoma.

4.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1979.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO, in 
pertinent part, confirmed and continued a 10 percent 
evaluation for post-operative subdural hematoma and a 
noncompensable evaluation for pulmonary tuberculosis and 
denied entitlement to TDIU.  The veteran appealed the RO's 
decision.

In October 2004, the RO assigned a separate 10 percent rating 
for residual right hemiparesis (arising from the post-
operative subdural hematoma) and increased the evaluation for 
pulmonary tuberculosis to 30 percent, both effective January 
3, 2002 (the date of the veteran's claim).     
 
The veteran indicated in a May 2003 substantive appeal (Form 
9) that he desired a hearing before a Veterans Law Judge in 
Washington, D.C.  However, in subsequent correspondence 
received in October 2005, the veteran stated that he would 
not be able to attend the hearing.  

In an October 2005 Appellant's Brief, the veteran's 
representative appeared to raise a claim for service 
connection for loss of visual acuity based on December 2003 
VA examination findings.  In this regard, the Board notes 
that a claim for service connection for an eye condition was 
last denied by the RO by a September 2002 rating decision.  
If the veteran wishes to reopen the claim of service 
connection for an eye condition, he must submit new and 
material evidence (38 C.F.R. § 3.159 (2005)), although 
service connection is already in effect for scotoma, which is 
addressed in the remand below.

The veteran's representative also indicated on behalf of the 
veteran his disagreement with the initial 10 percent 
evaluation for residual right hemiparesis (arising from the 
post-operative subdural hematoma) and stated that further VA 
examination should be conducted.  The Board construes the 
veteran's representative's statement as a timely notice of 
disagreement (NOD) regarding the issue of an increased 
evaluation for residual right hemiparesis arising from the 
post-operative subdural hematoma.  Accordingly, the Board is 
required to remand this issue to the AMC/RO for issuance of a 
statement of the case (SOC).  See Manlicon v. West, 12 Vet. 
App. 238 (1999).  

While the decision that follows denies a rating in excess of 
10 percent for subjective symptoms due to a postoperative 
subdural hematoma, issues of entitlement to separate 
compensable ratings for diffuse cerebral and mild cerebellar 
atrophy, bilateral upper quadrant scotoma, and burr holes 
associated with a service-connected craniotomy must be 
remanded for additional development and adjudication.  The 
issue of entitlement to a rating in excess of 30 percent for 
pulmonary tuberculosis and entitlement to a TDIU are also 
addressed in the REMAND portion of the decision below.  These 
matters are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's residuals of a post-operative subdural hematoma 
include subjective complaints of headaches and benign 
positional vertigo.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
headaches and benign positional vertigo due to a post-
operative subdural hematoma have not been met.  38 U.S.C.A. 
§§ 1155, 5107, (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.120, 
4.124a, Diagnostic Code 8045 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I).

The "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b) (1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  It appears to the Board that the 
claimant has indeed been notified that he should 
identify or submit any and all evidence relevant to the 
claim addressed in this decision.  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, two VCAA 
letters in November 2003 provided the veteran with adequate 
notice as to the evidence needed to substantiate his claim 
and the evidence not of record that is necessary.  While 
these letters were sent after the initial RO decision on the 
matter addressed herein, the RO subsequently readjudicated 
the claim.  See October 2004 Supplemental Statement of the 
Case.  The November 2003 VCAA letters further advised the 
veteran that VA would attempt to obtain records of private 
medical treatment if the veteran identified the treatment and 
provided authorization to do so.  Simply put, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The 
November 2003 VCAA letters specifically asked the veteran to 
tell the RO if he knew of any additional evidence he would 
like considered.  This request of the veteran implicitly 
included a request that if he had any pertinent information, 
he should submit it.  Quartuccio, supra.  VA has taken all 
appropriate action to develop the veteran's claim.  Although 
the RO did not provide notice of the VCAA prior to the 
initial unfavorable RO decision, VA has made all reasonable 
efforts to assist the veteran in the development of his claim 
and has notified him of the information and evidence 
necessary to substantiate the claim and of the efforts to 
assist him.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  It is also pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006) (due process concerns with respect to VCAA 
notice must be pled with specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for an increased rating, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the post-operative subdural 
hematoma with benign positional vertigo.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for subjective symptoms due to a post-
operative subdural hematoma, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned is rendered moot.  (The question of whether 
compensable ratings for other residuals of the postoperative 
subdural hematoma and craniotomy are addressed in the remand 
below.)

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  

In this case, the veteran was afforded VA examinations which, 
when considered with the other relevant evidence of record, 
is sufficient to adjudicate the appeal of his claim for an 
increased rating for subjective symptoms due to a post-
operative subdural hematoma, to include benign positional 
vertigo.  Under these circumstances the evidence currently of 
record is adequate to adjudicate this narrow aspect of the 
veteran's appeal.  38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant. Bernard, 
supra.  Adjudication of the claim may proceed, consistent 
with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991).

Factual Background

Historically, the RO established service connection for the 
veteran's post-operative subdural hematoma with benign 
positional vertigo and bilateral upper quadrant scotoma and 
mild hemiparesis with a noncompensable evaluation in February 
1995.  It was noted that the veteran experienced dizzy spells 
on and off, but no other significant difficulties.  

The veteran filed a claim for an increased evaluation for the 
post-operative subdural hematoma in January 2002.    

The veteran underwent a VA neurological examination in May 
2002.  He complained of tremors when he stretched his right 
leg.  He had difficulty moving his right leg in cold rooms 
and he had leg cramps on the right side.  On neurological 
examination, he was coherent and cooperative.  There was no 
cerebellar or cranial nerve deficit.  There was right 
hemiparesis and hyperactive deep tendon reflexes.  Ankle 
clonus and Hoffmanns test was positive on the right.  
Babinski was negative.
A computed tomography (CT) scan of the brain revealed diffuse 
cerebral and mild cerebellar atrophy.  The diagnosis was 
traumatic brain disease.  

The veteran underwent a VA neurological examination in 
December 2003.  He complained of residual right lower 
extremity weakness, b   status post subdural hematoma.  He 
claimed that there is no relief of his weakness and since 
three months ago, his weakness had become already persistent.  
He did not experience any pain.  On physical examination, he 
was conscious, coherent, oriented and  ambulatory.  There was 
facial asymmetry.  There was no incoordination, no 
dysdiadochokinesia, and no nystagmu.  There was right 
hemiparesis, gr. 4/5.  There were no sensory deficits.   
Ankle clonus was present on the right.  Hoffmann's was 
positive on the right.  Babinski was negative.  The diagnosis 
was traumatic brain disease with residual right hemiparesis.     

Analysis

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2005).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor. 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran asserts that he is entitled to a higher rating 
for his service-connected post-operative subdural hematoma 
with benign positional vertigo and bilateral upper quadrant 
scotoma, currently evaluated as 10 percent disabling.  A 10 
percent rating is currently in effect under Diagnostic Code 
(DC) 8045.  Under DC 8045-9304, a 10 percent rating is 
warranted for purely subjective complaints following trauma, 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, DC 8045.

The current 10 percent rating is the maximum evaluation 
allowed for subjective symptoms secondary to the veteran's 
service-connected residuals of a head injury with a history 
of a post-operative subdural hematoma, to include headaches 
and benign positional vertigo.  However, in addition to the 
veteran's right hemiparesis due to a post-operative subdural 
hematoma, already separately rated at 10 percent, and the 
representative's allegation of entitlement to a separate 
compensable rating for craniotomy burr holes, as noted in the 
introduction to this decision, there is a history of scotoma 
or an area of depressed vision within the visual field, 
surrounded by an area of less depressed or normal vision, 
along with contentions of additional secondary eye disease.  
There is also CT scan evidence of diffuse cerebral and mild 
cerebellar atrophy, diagnosed as traumatic brain disease.   

The Board finds that, while a rating in excess of 10 percent 
for the veteran's subjective symptoms of his postoperative 
subdural hematoma is not permitted under Diagnostic Code 
8045, the issues of whether compensable ratings are warranted 
for additional objective residuals of a postoperative 
hematoma must be addressed after additional development.  
Specifically, the issues of whether separate compensable 
ratings are warranted for craniotomy burr holes, scotoma or 
other secondary eye disease, and diffuse cerebral and mild 
cerebellar atrophy, diagnosed as traumatic brain disease, are 
addressed in the remand below.  As to the latter CT findings, 
the Board instructs the RO in the remand to rate the 
veteran's diffuse cerebral and mild cerebellar atrophy as 
analogous (38 C.F.R. § 4.20) to multi-infarct dementia. 
 
The Board finds no reason to refer the claim for a rating in 
excess of 10 percent for purely subjective symptoms of a 
postoperative subdural hematoma to the Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule for this aspect of 
his claim.  VAOGCPREC 6-96.


ORDER

A rating in excess of 10 percent subjective symptoms of a 
post-operative subdural hematoma, to include headaches and 
benign positional vertigo is denied.


REMAND

In an October 2004 supplemental statement of the case (SSOC), 
the RO granted a separate 10 percent rating for residual 
right hemiparesis (secondary to the veteran's post-operative 
subdural hematoma).  As noted in the introduction above, the 
veteran's representative expressed disagreement with the 
initial rating assigned.  Since a notice of disagreement has 
been submitted with respect to this issue, a statement of the 
case should be issued.  See Manlicon, 12 Vet. App. 238 
(1999). When a notice of disagreement is timely filed, the RO 
must reexamine the claim and determine if additional review 
or development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2005).

The veteran also contends that a rating in excess of 30 
percent for inactive pulmonary tuberculosis is warranted.  On 
the most recent VA examination in August 2004, the diagnoses 
were inactive pulmonary tuberculosis and chronic obstructive 
pulmonary disease (COPD).  The VA examiner indicated that it 
is not possible to differentiate pulmonary function test 
findings between the veteran's pulmonary tuberculosis and his 
COPD from chronic smoking.  Accordingly, the RO granted a 30 
percent evaluation for the veteran's service-connected 
pulmonary tuberculosis, resolving all doubts in his favor.  
The RO rated the veteran's lung disease under the criteria 
found in Diagnostic Code 6600 (chronic bronchitis). 

The veteran underwent a pulmonary function test in August 
2004, which provided FEV-1 and FEV-1/FVC values.  However, no 
findings were reported regarding the DLCO (SB), which may 
provide an independent basis for evaluating the disability. 
Accordingly, on remand the veteran should be scheduled for a 
VA respiratory examination, to include a pulmonary function 
test, which includes findings for FEV-1, FEV-1/FVC, DLCO 
(SB), and the maximum oxygen consumption (with 
cardiorespiratory limit), unless such testing is medically 
contraindicated.

Turning next to the objective findings secondary to the 
veteran's post-operative subdural hematoma, the veteran's 
representative has asserted that the veteran should be 
afforded a separate rating for burr holes as residuals of his 
craniotomy under Diagnostic Code 5296.  As noted in the 
introduction and analysis sections of the decision above, the 
Board has also raised the issues of whether separate 
compensable ratings are warranted for the veteran's diffuse 
cerebral and mild cerebellar atrophy and bilateral upper 
quadrant scotoma associated with the service-connected 
subdural hematoma.  As to the former disability, it is the 
Board's judgment that diffuse cerebral and mild cerebellar 
atrophy are analogous to multi-infarct dementia associated 
with brain trauma.  Accordingly, the veteran may be entitled 
to a separate compensable rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9304.  See also 38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  The Board finds that a VA psychiatric 
examination is warranted to address this latter question.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).

The veteran also claims that he is entitled to a TDIU as a 
result of his service-connected disabilities.  In addition to 
pulmonary tuberculosis, currently rated 30 percent, the 
veteran's service-connected disabilities include subjective 
symptoms due to a post-operative subdural hematoma, to 
include benign positional vertigo, rated 10 percent; and 
residual right hemiparesis, rated 10 percent.  Furthermore, 
as noted above, issues remain as to whether separate 
compensable ratings are warranted for loss of visual acuity, 
to include bilateral quadrant scotoma secondary to a subdural 
hematoma; burr holes as residuals of a craniotomy; and 
diffuse cerebral and mild cerebellar atrophy associated with 
brain trauma.  

The Board finds that the claims for increased ratings and 
separate compensable ratings are intertwined with the issue 
of entitlement to TDIU.  An examination and medical opinion 
are warranted as to the severity of the service-connected 
conditions and their affect on the veteran's employability.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.159(c (4).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he/she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability(ies) on appeal.  As these 
questions are involved in the present appeal and the case 
must be remanded for other reasons, proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be 
provided to the veteran that informs him of the type of 
evidence that is needed to establish higher ratings and 
separate compensable ratings for the disabilities at issue 
and effective dates for each disability in question, as well 
as for a total disability rating based upon individual 
unemployability.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  Specific notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) should: (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.  

The AMC/RO should provide the veteran 
written notification specific to his 
claims for a total disability rating 
based upon individual unemployability 
(TDIU); a rating in excess of 10 percent 
for residual right hemiparesis; and 
entitlement to separate compensable 
ratings for loss of visual acuity, to 
include bilateral quadrant scotoma 
secondary to a subdural hematoma; burr 
holes as residuals of a craniotomy; and 
diffuse cerebral and mild cerebellar 
atrophy associated with brain trauma, 
which is analogous to multi-infarct 
dementia, of the impact of the 
notification requirements on the claims.

The VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) should 
include an explanation as to the 
information or evidence needed to 
establish higher ratings and effective 
dates for the increased rating and TDIU 
claims on appeal.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA respiratory examination to ascertain 
the current severity of his service-
connected residuals of pulmonary 
tuberculosis.  The examiner must review 
the claims folder and should specifically 
note that the file has been reviewed.  
All indicated studies, including 
pulmonary function tests, should be 
performed unless a test is medically 
contraindicated, in which case that fact 
should be specifically noted in the 
examination report.  The report of the 
examination should contain data 
pertaining to actual versus predicted 
values for FEV-1, FEV- 1/FVC, and DLCO 
(SB).  The report should also contain 
information pertaining to maximum oxygen 
consumption (measured in milliliters per 
kilogram per minute).  

3.  Following completion of the 
examination noted above, the veteran 
should be afforded a VA general medical 
examination to determine the current 
status of his burr holes secondary to a 
craniotomy, to include all symptoms and 
signs relating to any scars that may be 
present; his scotoma and any other eye 
disease secondary to his subdural 
hematoma, his diffuse cerebral and 
cerebellar atrophy (see May 2002 CT 
Scan), and whether his service-connected 
disabilities prevent him from working.  
It is imperative that the examiner review 
the pertinent medical evidence in the 
claims file and a copy of this REMAND.  
All indicated diagnostic studies and any 
additional specialty examinations deemed 
necessary should be performed.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that the veteran's service-connected 
disabilities preclude his ability to 
maintain substantially gainful 
employment, without regard to his age or 
any nonservice-connected disorders.

4.  The AMC/RO must issue the veteran a 
statement of the case on the claim for an 
initial rating in excess of 10 percent 
for residual right hemiparesis.  The AMC 
should advise the veteran of the need to 
timely file a substantive appeal to 
perfect appellate review.

5.  Should the veteran file a timely 
substantive appeal the AMC will 
readjudicate the issue of an initial 
rating in excess of 10 percent for 
residual right hemiparesis based on the 
evidence already of record and any other 
development that is deemed appropriate in 
accordance with the duty to assist under 
the provisions of the VCAA.  Thereafter, 
the AMC should readjudicate the veteran's 
claims for (a) a rating in excess of 10 
percent for pulmonary tuberculosis; 
(b)(1) entitlement to separate 
compensable ratings for loss of visual 
acuity, to include bilateral quadrant 
scotoma secondary to a subdural hematoma, 
(b)(2) burr holes as residuals of a 
craniotomy, and (b)(3) diffuse cerebral 
and mild cerebellar atrophy associated 
with brain trauma, which the AMC/RO 
should rate as analogous to multi-infarct 
dementia; and (c) entitlement to a TDIU.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


